The showup procedure was proper inasmuch as it was conducted shortly after the crime to quickly confirm or dispel the suspicion that the defendant was one of the perpetrators (see, People v Hicks, 68 NY2d 234). Additionally, we note that there was an independent basis for the in-court identification.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.